Citation Nr: 1743798	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1967 to June 1970, with additional service in the United States Army Reserve from August 1981 to September 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from 
the December 2010 rating decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

In May 2013, a Videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board.  When that judge retired from the Board, a new hearing was held May 2017 before the undersigned VLJ and preceding issuance of the appellate decision.  The case was remanded in March 2017 to arrange for the hearing.  


FINDINGS OF FACT

1. The Veteran's right ear hearing loss currently meets the criteria for a qualifying disability, per VA law.

2. The medical opinion evidence upon VA examination is at least in equipoise  
in finding that right ear hearing loss was incurred in service, including during Reserve duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for hearing loss in the right ear.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017).  

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

Given that the Board is granting the benefit sought, there is no need to discuss beforehand VCAA compliance. 

Under applicable VA law, service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required. 
See 38 C.F.R. § 3.303 (b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. 
§ 3.309 (a)).

Having reviewed the evidence, the Board determines that the appeal should be granted.  In so finding, there is sufficient indication that diminished hearing is causally attributed to active service.

The Veteran clearly has right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  The Board refers to here the results of VA Compensation and Pension examination dated from February 2010 which already then on audiogram, in regard to the right ear, indicated results of 40 decibels at both 3000 and 4000 Hz; as well as average test results of 35 Hz throughout the measured frequencies (1000 through 4000 Hz).  

Turning then to causation, on audiological evaluation at enlistment in December 1966, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
(-5) 10
(-5) 5
 --
(10) 20

ISO-ANSI test results are indicated outside of parentheses in the above diagram.  It is not clear precisely what standard was applied to the initial test results, although it appears that ISO-ANSI was most likely utilized.

(Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). 

Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). 
In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.) 

On separation, May 1970, the results were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
 --
10

The Veteran thereafter underwent some periodic audiograms on reserve duty, notably in February 1983:




HERTZ



1000
2000
3000
4000
RIGHT
0
0
 10
25

More recently that of December 1996:



HERTZ



1000
2000
3000
4000
RIGHT
0
10
 20
10

Regardless of what is objectively demonstrated by service records, when considering a claim of service connection for hearing loss, the Veteran's own competent assertions of acoustic trauma due to excessive loud noise exposure must be appropriately considered.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the claimant may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

In this case, the Veteran has repeatedly stated, to include in his hearing testimony, that during a period of 20 years (inclusive of Reserve duty service) he had a history of serving as a machine gunner in Vietnam for one year, utilizing other explosives and small arms weapons.  In this capacity he was often very close to exploding mines and detonating grenades in occupational duty of mobilizing through tunnels while in Vietnam.   He competently reports, on one occasion a 250 pound bomb blew up under his vehicle while in Vietnam.  

He was thereafter a weapons and demolition instructor for a 15 year period while a part of the Army Reserves.  By his report this was mostly an instructive and academic duty on continuous basis, but it still involved about 20 days per year of firearm practice exercises (applicable qualifying injury in service, per 38 C.F.R. § 3.6).  Military personnel records corroborate this information.  

The remaining issue for consideration is medical causation.  The Board finds that question answered by competent VA medical opinion in August 2016, detailed in pertinent part below: 

[The Veteran] did have noise exposure while in the Reserves and 
even though there is a variability from year to years, there is an overall
gradual increase in his hearing loss primarily at 400 kHz and later at 
6 kHz.  For those areas within the 20 year span from 1978 to 1998 there 
is the potential for some worsening of his hearing loss at the high
      frequency secondary to weapons training and demolition training.
      Therefore giving the veteran of the doubt on his history and taking into
account some variability between the audiograms obtained, it is likely 
as not that the 4 kHz hearing loss and potentially the 6 kHz hearing loss
      could be related or greater than a 50-50 probability related to his
      service in the Reserves and not in the active duty military.

The Board finds the above persuasive and sufficient supported by the documented factual history, including the Veteran's competent reported history of noise exposure.  The opinion is sufficiently clear, grounded in fact, and sufficiently definitive (reading in context, too, the use of "could be related" as extraneous language, and the clear stated intent of the writing to establish appropriate source of causal linkage).  

The Board recognizes some earlier opinions held to the contrary, citing lack of much hearing loss in service, the minimal documented "threshold shifts" on audiogram (which the 2016 examiner interpreted otherwise); and further, alleging that "delayed onset exposure" many years later from noise is unlikely, controverted here by the aforementioned.   Mindful of VA's doctrine of resolving reasonable doubt in the Veteran's favor, the Board finds that at minimum the evidence is in a state of relative equipoise in which the claimant must prevail under 38 C.F.R. § 3.102, and more likely supports the claim anyway on the issue of causation which is dispositive.

Accordingly, on these grounds the claim is established.  


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


